Citation Nr: 1215513	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  06-38 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right wrist disability. 

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to an initial rating higher than 10 percent for disc disease of the cervical spine. 

6.  Entitlement to an initial compensable rating for psoriatic arthritis. 

7.  Entitlement to an initial compensable rating for psoriasis and seborrheic dermatitis.

REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1996 to July 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In May 2011, the Veteran appeared at hearing before a Veterans Law Judge, who has since retired from the Board.  

Under 38 U.S.C.A. § 7107(c), the Veterans Law Judge who conducted the hearing must participate in the decision made on the appeal. 

In February 2012, in accordance with 38 U.S.C.A. § 7107(c), the Board afforded the Veteran the opportunity to have another hearing.  In March 2012, the Veteran notified the Board that he wanted another hearing.  






Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the Veteran's local regional office.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


